PER Cueiam.
The evidence was amply sufficient to carry the case to the jury, and to sustain the verdict and judgment. We have carefully examined all of defendant’s assignments of error, and all are overruled. The charge has not been brought forward. Therefore, it is presumed that the jury was charged correctly as to the law arising upon the evidence, as required by G.S. 1-180. S. v. Phelps, 242 N.C. 540, 89 S.E. 2d 132. The defendant has failed to show any error or reason sufficient to disturb the trial and judgment below. S. v. Davis, 229 N.C. 386, 50 S.E. 2d 37.
No error.